In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         Filed: March 28, 2022

* * * * * * * * * * * * * *
ROBERT JAEGLE,                                   *        No. 20-1421V
                                                 *
                Petitioner,                      *        Special Master Sanders
                                                 *
v.                                               *        Decision on Proffer; Damages;
                                                 *        Influenza (“Flu”) Vaccine; Radial
SECRETARY OF HEALTH                              *        Nerve Injury
AND HUMAN SERVICES,                              *
                                                 *
          Respondent.                            *
* * * * * * * * * * * * * *

Renee J. Gentry, The Law Office of Renee J. Gentry, Washington, DC, for Petitioner.
Ronalda E. Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                              DECISION AWARDING DAMAGES1

       On October 20, 2020, Robert Jaegle (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program. 42 U.S.C. § 300aa-10, et seq.2 (2012)
(“Vaccine Act” or “Program”). Petitioner alleged that an influenza (“flu”) vaccine administered
on November 12, 2017, caused him to suffer from left radial motor neuropathy. See Pet. ¶¶ 7, 15–
19, ECF No. 1.

        On December 20, 2021, Respondent filed his report pursuant to Vaccine Rule 4(c). Resp’t’s
Report, ECF No. 20. Respondent “recommend[ed] that compensation be awarded for left radial
nerve injury.” Id. at 1. He stated that a review of the record indicated that “a preponderance of the
evidence establishes that [P]etitioner’s left radial nerve injury was caused-in-fact by the flu vaccine
that [P]etitioner received on November 12, 2017 . . . .” ” Id. at 7. Respondent stated that “the
statutory six month sequela requirement has been satisfied.” Id. Respondent concluded that
“[P]etitioner has satisfied all legal prerequisites for compensation under the Act.” Id. Respondent
noted that “[t]he scope of damages to be awarded are limited to [P]etitioner’s left radial nerve

1
  This Decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), a party has 14 days to identify
and move to delete medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted Decision.
If, upon review, the undersigned agrees that the identified material fits within the requirements of that
provision, such material will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.


                                                     1
injury.” Id. at 8. On December 30, 2021, the undersigned issued a Ruling on Entitlement, finding
that Petitioner was entitled to compensation for his left radial nerve injury. Ruling on Entitlement,
ECF No. 21.

        On March 22, 2022, Respondent filed a Proffer on Award of Compensation (“Proffer”).
Proffer, ECF No. 25. Based on the record as a whole, the undersigned finds that Petitioner is
entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the Proffer, attached as Appendix A, the undersigned awards
Petitioner:

            [A] lump sum payment of $85,000, [representing pain and suffering,] in the form
            of a check payable to [P]etitioner. This amount represents all elements of
            compensation to which [P]etitioner is entitled under 42 U.S.C. § 300aa-15(a).

Id. at 2.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.

                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
ROBERT JAEGLE,                      )
                                    )
                                    )
            Petitioner,             )
                                    )   No. 20-1421V
      v.                            )   Special Master Sanders
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On October 20, 2020, Robert Jaegle (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or “the

Act”), 42 U.S.C. §§ 300aa-10 to -34. Petitioner alleges that he suffered left arm and hand

injuries as a result of an influenza (“flu”) vaccine, which is a vaccine contained in the Vaccine

Injury Table (the “Table”), 42 C.F.R. § 100.3(a), that he received in his left upper extremity on

November 12, 2017. See Petition. On December 20, 2021, the Secretary of Health and Human

Services (“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate for

compensation under the terms of the Act for a left radial nerve injury that was caused-in-fact by

the flu vaccine received on November 12, 2017, and on December 30, 2021, the Special Master

issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 21; ECF

No. 22.
I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $85,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       This amount represents all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Special Master’s decision and the

Court’s judgment award the following 1: a lump sum payment of $85,000.00, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Robert Jaegle:                $85,000.00

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Principal Deputy Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.



                                                 2
                            DARRYL R. WISHARD
                            Assistant Director
                            Torts Branch, Civil Division

                            s/ Ronalda E. Kosh
                            RONALDA E. KOSH
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel.: (202) 616-4476
                            Email: ronalda.kosh@usdoj.gov
DATED: March 22, 2022




                        3